DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 2 are objected to because of the following informalities:  Claim 1 recites “an acquisition unit configured to obtain at least one parameter corresponding to temperature of fuel gas exhausted from the hydrogen pump”. This appears as though the claim should read, “an acquisition unit configured to obtain at least one parameter, wherein the parameter is the temperature of the fuel gas exhausted from the hydrogen pump” , or something similar. The instant specification teaches that the acquisition unit may obtain the following parameter;: temperature of the coolant, temperature of the exhaust gas, and power consumption of the pump. Claim 1 intends to recite that the unit obtains information regarding one parameter, temperature. Claim 2 should clarify that the power consumption and coolant temperatures are the parameters. Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Enomoto (JP 2018-098068 and its machine translation) in view of Araki et al (JP 2010-205654 and its machine translation).
Enomoto discloses a fuel cell system comprising a fuel cell 10, a supply passage 31, a return passage 33, a hydrogen pump 5, a coolant pipeline 441 comprising a coolant passage for circulating a coolant through the fuel cell 40, an oxidizing gas supply unit 2, a hydrogen gas supply 3, a cooling water supply unit 4, a hydrogen tank 311, a cooling water pump 411. 


    PNG
    media_image1.png
    313
    420
    media_image1.png
    Greyscale

The hydrogen pump comprises a housing 51, a pump chamber 52, and ports connected to the flow path 33 which merges with the supply path 31 to circulate the gas. The condensed water from the anode off gas is prevented from freezing by the cooling water pipe 441 being in contact with the hydrogen pump. 
[0034]
The bypass flow path 42 has a first flow path 43 and a second flow path 44. One end of each of the first flow path 43 and the second flow path 44 is connected to the main flow path 41. Specifically, one end of the first flow path 43 is connected to a portion downstream of the cooling water pump 411 and upstream of the radiator 412. Further, one end of the second flow path 44 is connected to a portion downstream of the radiator 412 and upstream of the fuel cell 10. The other ends of the first flow path 43 and the second flow path 44 are both connected to a flow path formed inside the housing of the intercooler 213.
[0035]
When the cooling water pump 411 is driven, the cooling water flows so as to circulate in the main flow path 41 and the bypass flow path 42. The cooling water flowing through the main flow path 41 exchanges heat when flowing through the flow path formed inside the fuel cell 10 to cool the fuel cell 10. The cooling water that has been heated by the heat exchange and discharged from the fuel cell 10 is supplied to the radiator 412 by the main flow path 41. The cooling water exchanges heat with air as it flows inside the radiator 412, and its temperature drops. The cooling water that has passed through the radiator 412 is supplied to the fuel cell 10 again by the main flow path 41 and is used for cooling the fuel cell 10.
[0036]
Here, a part of the cooling water pumped by the cooling water pump 411 is supplied from the main flow path 41 to the first flow path 43 of the bypass flow path 42. The cooling water flowing through the first flow path 43 is supplied to the intercooler 213. The cooling water exchanges heat when flowing inside the housing of the intercooler 213 to cool the housing. The cooling water whose temperature has been raised by the heat exchange is discharged from the intercooler 213 to the second flow path 44 of the bypass flow path 42.
[0037]
The cooling water flowing through the second flow path 44 passes in the vicinity of the hydrogen pump 5 and then is returned to the main flow path 41 again. The cooling water passes through the radiator 412 and merges with the cooling water flowing through the main flow path 41, and is used for cooling the fuel cell 10.
[0038]
By circulating the cooling water in this way, the fuel cell 10 can be continuously cooled. The temperature of the cooled fuel cell 10 is maintained at a predetermined value. As a result, the electrochemical reaction can be stably generated in the fuel cell 10, and the power generation efficiency of the fuel cell system 1 can be improved.
[0046]
By the way, the anode off gas discharged from the anode of the fuel cell 10 to the discharge flow path 32 contains water vapor generated by the electrochemical reaction. Therefore, when the hydrogen pump 5 is placed in a low temperature environment, the water vapor in the anode off gas may condense and the condensed water may freeze. If the ice block generated by freezing is sandwiched between the rotors 55a and 55b or between the rotors 55a and 55b and the housing 51, the rotation of the rotors 55a and 55b may be hindered and the driving of the hydrogen pump 5 may be hindered. There is. The formation of such condensed water and its freezing are of particular concern in the vicinity of the suction port 53 into which the anode off-gas is sucked.
[0047]
Therefore, as shown in FIG. 2, the fuel cell system 1 is trying to prevent the condensed water from freezing by bringing the cooling water pipe 441 into contact with the housing 51 of the hydrogen pump 5. In particular, the cooling water pipe 441 is in contact with the vicinity of the suction port 53. The cooling water pipe 441 is a tubular member, and a second flow path 44 is formed inside the tubular member.
[0048]
As described above, cooling water that has been heated by heat exchange with the fuel cell 10 and the intercooler 213 flows through the second flow path 44. Therefore, the housing 51 of the hydrogen pump 5 receives heat from the cooling water flowing through the second flow path 44 via the cooling water pipe 441, and its temperature rises.
[0049]
That is, according to this configuration, the hydrogen pump 5 can be heated by the cooling water used for cooling the fuel cell 10. As a result, it is possible to suppress the production cost while suppressing the generation of condensed water in the hydrogen pump 5 and its freezing.


    PNG
    media_image2.png
    363
    366
    media_image2.png
    Greyscale

The reference is silent with respect to the instant acquisition unit, which appears to be defined as a sensor for determining the temperature and/or power consumption of the pump, however, temperature sensors are known to be included in fuel cell devices, and given that the reference teaches that the temperature of the fuel gas and water is maintained at a predetermined value, one of ordinary skill in the art would have envisaged a temperature acquisition unit (sensor) present to determine the temperature of the fuel gas and/or coolant, to maintain the predetermined temperatures by controlling the water pump, but fails to specifically disclose them.
Araki et al disclose a fuel cell system comprising multiple coolant circulation systems, one cooling a hydrogen pump for the off-gas. The reference teaches that the fuel cell comprises a control unit 50, which comprises a CPU, RAM, Rom, and other known computer systems having a program (instant map) stored in the ROM to control the device as is known in the art. The controller operates on information obtained/ acquired from various sensors, including temperature sensors for the stack, fuel gas supply and exhaust systems, and the two coolant circulation systems. The control unit activates to control the operation and flow of coolant as needed to maintain the temperature within a predetermined value range having an upper and lower limit according to claims 3 and 4, and determine the power generation/ electricity needed to power the device and would provide sensors to determine the power consumption of the fuel cell parts to provide the needed electricity according to claim 2 (instant controller configured to turn the pump on and off; [0020]-[0025], [0033], [0034]).
Given the teachings of the references, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to prepare the device of Enomoto having a single coolant circulation line wherein the coolant cools the fuel cell, is discharged from the fuel cell, and is circulated to cool the hydrogen pump, wherein the fuel cell comprises a controller having a program to operate the coolant pump based upon data obtained from off-gas and coolant sensors to maintain the temperature within a pre-determined range as taught to be known in the art by Araki et al. The resultant device would also meet the limitations of the instant claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA C WALKE whose telephone number is (571)272-1337.  The examiner can normally be reached on Monday to Thursday 5:30am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMANDA C. WALKE/            Primary Examiner, Art Unit 1722